486 So. 2d 77 (1986)
Marion HAYNES, Appellant,
v.
STATE of Florida, Appellee.
No. 86-722.
District Court of Appeal of Florida, Second District.
April 9, 1986.
Marion Haynes, pro se.
CAMPBELL, Acting Chief Judge.
Marion Haynes appeals the denial of his motion to correct sentence. Pursuant to section 27.3455, Florida Statutes (1985), the trial court assessed costs against Haynes in the amount of $200.00. The statute requires that Haynes pay these costs before he may be considered for gain time. Haynes maintains that he is indigent and, thus, should have been required to perform community service in lieu of payment of these costs. The record before us fails to demonstrate that Haynes is not entitled to the relief he seeks. Accordingly, we remand this cause to the trial court with directions either to correct the sentence or to attach sufficient portions of the record to demonstrate that Haynes is not indigent and, thus, that the motion was properly denied. If the trial court again denies the motion, Haynes must file a notice of appeal within thirty days to obtain further review by this court.
Reversed and remanded.
SCHOONOVER and FRANK, JJ., concur.